18-14125-shl   Doc 17
                   16   Filed 02/14/19
                              02/04/19    Entered 02/14/19
                                                   02/08/19 11:27:10
                                                            10:33:20   Main Document
                                         Pg 1 of 3
18-14125-shl   Doc 17
                   16   Filed 02/14/19
                              02/04/19    Entered 02/14/19
                                                   02/08/19 11:27:10
                                                            10:33:20   Main Document
                                         Pg 2 of 3
     18-14125-shl     Doc 17
                          16    Filed 02/14/19
                                      02/04/19    Entered 02/14/19
                                                           02/08/19 11:27:10
                                                                    10:33:20     Main Document
                                                 Pg 3 of 3




MEMORANDUM ENDORSED ORDER:
The matter raised by this letter and related earlier correspondence is scheduled for a status
conference on February 26, 2019 at 10:00 a.m. In the meantime, the parties are directed not to
submit any further letters on this subject prior to the February 26, 2019 hearing.
SO ORDERED.
Dated: February 14, 2019
/s/ Sean H. Lane
United States Bankruptcy Judge
